DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 02/25/2021 has been entered. Claims 5, 6 and 9 have been cancelled. Claims 1-4, 7, 8 and 10 are now pending in the application.

Allowable Subject Matter

3.	Claims 1-4, 7, 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-4, 7, 8 and 10: the limitations “a biasing portion extending from the main part to the PCB contact part, the biasing portion being configured to exert a biasing force toward the substrate to the PCB contact part; and the molded plastic part includes: a first portion disposed on a first surface of the biasing portion and extending from an intermediate portion of the biasing portion toward the PCB contact part; and a second portion disposed on a second surface of the biasing portion and extending from the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848